O’Brien, J.:
The plaintiff’s action is the usual one for an injunction and for damages for alleged trespass upon property.
In a separate defense, the defendants alleged that the plaintiff executed a consent in writing to the operation of the roads; and it is this document of which the inspection is sought. In support of the application the plaintiff stated that she did not sign or authorize the alleged consent, has no recollection of so doing, and believes it to be forged; and that in order to prepare for trial and to collect evidence relevant.to the issue of forgery, it is necessary and material for her to obtain "a discovery and inspection of the document mentioned.
We think that the plaintiff’s statement was sufficient under rule 14 of the General Rules of Practice to justify granting the application, unless the opposing papers presented some good reason why the application should, in the present instance, be refused.
The defendants show that the consent referred to is comprised and forms a part of a very large document, containing hundreds of signatures, and embracing detailed information in which the plaintiff can have no interest; and urge that, if exposed as a whole, it is likely “ to assist the stirring up by interested attorneys of a huge and expensive* mass of litigation.”
This argument may be an answer to so much of the motion as asks that the document should be deposited in the county clerk’s office, and thus exposed to public view; but it furnishes no reason why the plaintiff should be refused an inspection of that part of the document which affects her, to which privilege we think she is entitled. Whether this object can be best .secured by the offer made by the defendants’ attorney to allow such an inspection at his office or in some other way, can be determined on the settlement of the order if the parties do not agree.
The order should be reversed, with ten dollars costs and disburse*596ments, and the motion for the inspection of the contract and the plaintiff’s signature granted, with ten dollars costs, the terms and conditions of the insjiection to be determined upon the .settlement of the order.
Van Brunt, P. J., Rumsey and Ingraham, JJ., concurred.
Order reversed, with ten dollars costs and disbursements, and motion granted,' with ten dollars costs, the terms and. conditions of the inspection to be determined on the settlement of the order.